                        UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                Case No. 20-cv-954



 FARHAD AZIMA,

         Plaintiffs,                                     BRIEF OF PLAINTIFF FARHAD
                                                        AZIMA IN SUPPORT OF MOTION
         v.                                              FOR LEAVE TO SERVE THIRD-
                                                          PARTY SUBPOENAS BEFORE
 NICHOLAS DEL ROSSO and VITAL                              INITIAL PRETRIAL ORDER
 MANAGEMENT SERVICES, INC.,

         Defendants.


                                        INTRODUCTION

       Plaintiff Farhad Azima hereby moves for leave to serve third-party subpoenas before the

initial pretrial order is issued in this case. This is a case involving criminal misconduct, including

hacking and theft, that began in 2014. Immediate issuance of those subpoenas is necessary in order

to ensure that relevant evidence is not lost or destroyed by non-parties, either in normal course

pursuant to document retention policies or otherwise.

       As alleged in the Complaint, Defendants Nicholas Del Rosso and Vital Management

Services, Inc., conspired with others to hack Mr. Azima and steal and publish Mr. Azima’s

computer data. Dechert LLP hired Defendants, and Defendants hired CyberRoot Risk Advisory

Private Limited (“CyberRoot”) to provide the technical support necessary to hack Azima.

CyberRoot is a company based in Gurgaon, India, that engages in illegal hacking. Defendants paid

CyberRoot more than $1 million to assist with the hacking of Mr. Azima and dissemination of his

stolen data.

       On October 15, 2020, Mr. Azima filed this action, alleging criminal conduct by Defendants

and others. The complaint relates to the hacking of Mr. Azima and the disclosure of his data on




        Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 1 of 7
the “dark web” through BitTorrent links, conduct that increases the risk that documents may be

destroyed. Because of the criminal nature of the allegations, and the history of the failure to retain

documents by other witnesses regarding the hacking who were involved in a trial in the UK about

the hacking, Mr. Azima seeks leave from the Court to serve third-party subpoenas on individuals

and entities located in the United States with information relevant to this matter prior to the

issuance of the initial pretrial order in this case. Under the facts and circumstances of this case,

there is clearly good cause to do so.

       Mr. Azima seeks to subpoena the following individuals and entities:

       (1) Dechert LLP, a Philadelphia-based law firm that was hired by Ras Al Khaimah

Investment Authority (“RAKIA”) to investigate Azima and others beginning in or around 2014.

Dechert LLP hired Defendants and others to investigate Azima. Neil Gerrard was the lead partner

for Dechert LLP and was assisted by David Hughes and others at Dechert LLP.

       (2) KARV Communications Inc., (“KARV”), a New York communications firm that was

hired by Gerrard in 2014. KARV was formed by Andrew Frank in 2013, and Amir Handjani, is a

senior advisor at KARV. KARV was involved in creating negative publicity about Mr. Azima that

relied upon the stolen emails and data.

       (3) Andrew Frank, as described above.

       (4) Amir Handjani, as described above.

       (5) Stuart Page, a private investigator hired in early 2015 to assist in locating and handling

the stolen emails and data so that the stolen material could be weaponized against Mr. Azima.

       (6) Northern Technologies, Inc. (“NTi”), a computer company based in New Hampshire.

NTi was hired by Del Rosso to assist with Mr. Azima’s stolen data.

       (7) Bank of America, which served as the bank of the Defendants.


                                                  2



        Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 2 of 7
        (8) Khotak Mahindra Bank, which served as the bank for CyberRoot, which was hired by

the Defendants to hack Mr. Azima.

        The hacking alleged in this case relates to a suit brought against Mr. Azima by Dechert

LLP’s client, RAKIA, in England where, inter alia, Defendant Del Rosso, Gerrard and Page

testified. Proposed subpoena recipients Amir Handjani, Andrew Karv and Gerrard all provided

witness statements and/or testified in that case about the hacking of Mr. Azima.

        Several witnesses for RAKIA regarding the hacking admitted to failing to preserve

documents, and in some cases conceded that they deliberately did not retain relevant documents.

One witness admitted that Digitalis (a public relations firm employed by co-conspirators) had a

policy of destroying emails about Mr. Azima within 24 hours. Another witness was Jamie

Buchanan, an employee of RAKIA, who admitted that he caused significant volumes of emails to

be deleted from his MSN webmail account within days of UK litigation commencing. Another

witness, private investigator Stuart Page, admitted that detailed investigative reports regarding

Azima that Page prepared along with others were given to a very limited group of people in hard

copy, with instructions to return the report so that Page could essentially “destroy after reading”

the reports.

                                          ARGUMENT

        This Court may grant Plaintiff leave to serve the Subpoenas before the issuance of the

initial pretrial order. See LR26.1(a) (“Unless otherwise ordered by the Court, commencement of

discovery in each case will be in accordance with the initial pretrial order once entered by the

Court.” (emphasis added). See also Fed. R. Civ. P. 26(d) (“A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f), except . . . when authorized

by . . . court order.”).



                                                 3



         Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 3 of 7
        “When presented with a motion to commence discovery prior to the Rule 26(f) conference,

courts generally apply a reasonableness or good-cause standard, taking into account the totality of

the circumstances in which the motion is presented.” Democracy N. Carolina v. N. Carolina State

Bd. of Elections, No. 1:20CV457, 2020 WL 4288103, at *4 (M.D.N.C. July 27, 2020) (quoting

JTH Tax, Inc. v. M & M Income Tax Serv., Inc., C/A No. 6:13-CV-00265-GRA, 2013 WL 460316,

at *2 (D.S.C. Feb. 6, 2013).); see also Teamworks Innovations, Inc. v. Starbucks Corp., No.

1:19CV1240, 2020 WL 406360, at *3 (M.D.N.C. Jan. 24, 2020) (“To establish a right to expedited

discovery, ‘some showing of good cause should be made ... and courts presented with requests for

immediate discovery have frequently treated the question whether to authorize early discovery as

governed by a good cause standard.’”) (quoting 8A Charles Alan Wright, et al., Federal Practice

and Procedure § 2046.1 (3d ed. & Aug. 2019 Update)). “Factors considered under the

reasonableness test include: “(1) whether a preliminary injunction is pending; (2) the breadth of

the discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden on

the defendants to comply with the requests; and (5) how far in advance of typical discovery process

the request was made.” Democracy, 2020 WL 4288103, at *4. The relevant factors favor granting

leave here for the following reasons.

        First, this case involves allegations of criminal misconduct, including hacking and theft,

and the distribution of stolen data on the “dark web.” Stuart Page gave false testimony at the UK

trial about how he obtained Mr. Azima’s stolen data. Page is one of the proposed subpoena

recipients in this case. Given the criminal nature of the allegations, the risk of document destruction

is significant.

        Second, the events giving rise to the complaint began as early as 2014, and thus many of

the subpoenaed parties will likely have document retention policies that would permit the



                                                  4



         Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 4 of 7
destruction of relevant documents unless the parties are put on notice that they must preserve

documents. Upon information and belief, Bank of America, for instance, retains copies of account

statements for up to seven years, meaning relevant documents from 2014 may soon be lost under

the     policy.      See     BANK       OF      AMERICA,        Account      Statement       FAQs,

https://www.bankofamerica.com/deposits/account-statements-faqs/ (last visited Oct. 20, 2020).

Suspicious Activity Reports (“SAR”) are retained for five years, suggesting that prompt action is

required to ensure that potential evidence is not destroyed.

       Third, other agents of RAKIA have destroyed (or at least failed to preserve) documents

despite knowledge of the dispute between Plaintiff, Defendants, and the various co-conspirators.

Delay in issuing subpoenas in this case may result in responsive documents being destroyed.

       Fourth, several subpoenaed parties may oppose the subpoenas by claiming the documents

are protected by the attorney-client privilege or the attorney work product doctrine. By serving the

subpoenas now, Plaintiff can discuss those objections with the subpoenaed parties and, if

necessary, move to compel production of the documents without needing to extend any discovery

deadlines in this case.

                                         CONCLUSION

       For the foregoing reasons, Mr. Azima respectfully submits that the Court should grant the

accompanying Motion and award Mr. Azima leave to serve third-party subpoenas on the

individuals and entities listed in Exhibits A through H of the Motion for Leave.




                                                 5



        Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 5 of 7
This, the 21st day of October, 2020.


                                       WOMBLE BOND DICKINSON (US) LLP


                                       /s/ Ripley Rand
                                       Ripley Rand
                                       North Carolina Bar No. 22275
                                       Christopher W. Jones
                                       North Carolina Bar No. 27625
                                       Jonathon Townsend
                                       North Carolina Bar No. 51751
                                       555 Fayetteville Street, Suite 1100
                                       Raleigh, North Carolina 27601
                                       Phone: 919-755-2100
                                       Fax: 919-755-2150
                                       Email: chris.jones@wbd-us.com
                                               ripley.rand@wbd-us.com
                                               jonathon.townsend@wbd-us.com

                                       MILLER & CHEVALIER CHARTERED


                                       /s/ Kirby D. Behre
                                       Kirby D. Behre
                                       Brian A. Hill
                                       Tim O’Toole
                                       Ian Herbert
                                       Calvin Lee
                                       900 16th Street, NW
                                       Washington, D.C. 20006
                                       Telephone: (202) 626-5800
                                       Fax: (202) 626-5801
                                       Email: kbehre@milchev.com




                                         6



Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 6 of 7
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 CASE NO. 20-CV-954


FARHAD AZIMA,

      Plaintiff,

      v.
                                                      CERTIFICATE OF SERVICE
NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

      Defendants.


      I hereby certify that I electronically filed the foregoing Brief with the Clerk of Court

using the CM/ECF system and by U.S. Mail to:

      Brandon S. Neuman
      Shanahan Law Group
      128 E. Hargett St., Third Floor
      Raleigh, NC 27601

      This, the 21st day of October, 2020.

                                             WOMBLE BOND DICKINSON (US) LLP

                                             /s/ Ripley Rand
                                             Ripley Rand
                                             North Carolina State Bar No. 22275
                                             555 Fayetteville Street, Suite 1100
                                             Raleigh, NC 27601
                                             Telephone: (919) 755-8125
                                             Facsimile:     (919) 755-6752
                                             Email:         Ripley.Rand@wbd-us.com

                                             Counsel for Plaintiff




                                                7



       Case 1:20-cv-00954-UA-JLW Document 8 Filed 10/21/20 Page 7 of 7
